Exhibit 36
                                                                INMATE DISCIPUNARY CHARGE CODES and PENALTIES



                                                                  With corrupt intent, offers, confers or ialgrees to confer any benefit to staff with the intent to influence the staff member's
               101        Bribery

               102
                      I   Disruptir]_g a .Judicial Proceeding
                                                                  opinion, judgment or exerclse of discretion in the performance of the staff member's duties.
                                                                   Committing any act that disrupts a judkial proceeding,
               103        Damage to Another's Property            Damage to, or destruction, mutilation, or defacement of the property of another,
                          Damage to CCSO Property                  Damage to, or destruction, mutilation, or defacement of the property of CCSO property resulting in $50 damage or less.
               104
                          {$50 and less)

                                                                  Engaging in disruptive behavior lncluding horseplay, wrestllng, scuffling, roughhousing, jostling, or any other act that disrupts
               105        Disorderly Conduct
                                                                  the orderly operation of the institution or causes unreasonab[e noise; failure to remain sllent dudng inmate movement,
                             ---
                          Failure to Maintain Sanitary or          Faifing to maintain adequate housing/cell sanitation or institutional workplace sanitation, affixing items to waifs, light fixtures
               105    I   Orderly Conditions                       or windows, retaining perishable items past allotted food consumption times, failing to maintain acceptable personai hygiene.
               107    I   False Reporting or False Statement       Knowingly providing false information to staff
                                                                   Falsely making, alterlng, or completlng any written document or knowingly possessing any false or forged document,
               108        Falsifying a Document
                                                                   identification material or written document, not related to an attempt to escape.
                                                                   Counterfeiting, forging, misrepresenting or unauthorized reproduction of any document, article or identification, money,
                109       Forgery
                                                                   security or official paper, not related to an attempt to escape.
                                 -
                                                                   Partldpating as a player or organizer d any gambling activity, benefiting from gambling activity, maintaining gambling related
                110       Garnb!ing
                                                                   debts,
                lU        Uttering                                 Leaving trash or debris in unauthorized areas or containers.
                                                                   Violating a published maH rule, including but not limited to postage rules and unauthorized correspondence {not including the
                112   l   Mlsuse of Mail
                                                                   dlstribution of kites See #119).

                                                                   Making obscene or harassing phone c,1!1s; uslng the telephone to operate a business; telephoning members of the general
                113   I   Misuse ofTe[ephone
                                                                   public without approval; violation of any published telephone rule.
                                          -
                114       Obstruction of Plumbing                  Blocking or tampering with any faucet, drain or toilet.
                115       Possession of Level 1 Contraband         Knowingly possessing, obtalnlng, conveying or making low level contraband. SEE ATTACHED UST.
                                                                   Branding, scarification, mutilation, tat~ooing or piercing themselves or another; possession of any articles used in tattooing
                                                                   fncluding unauthorized ink, tattoo guns, needles, pins, tattooing devices and artwork and designs of tattoos. Mutilation,
                116       Tattooing
                                                                   branding, scarification or piercing me:;ns to mark one's own skin or another's wlth any mark that is placed by aid of
                                                                   instrument on or under the skin,
()
                                                                   Stealing or obtaining by fraud the property of another inmate; possesslon of property belonging to another inmate without the
()
(/)
                117       Theft From Another Inmate
                                                                   consent of that inmate.
0
I               118       Unauthorized Washing of Clothing         Washing personal or CCDOC clothing fri any area other the designated CCDOC laundry system.
I
    ~0)         119       Writing or Dlstributrng Kites            Wrlting or distributing any unauthorized letter or note, in any form, to another person.
    .....    (FCN-104)(DEC 13)
    0..
lo
    0
    -..,J
    OJ                                                                                                                                                                                                   1
    01
    .i:,,.
    .i:,,.
             J   120   I   Unauthorized Dealing or Trading       j Engaging in a transaction with another inmate where personal items a_r_e_e_x_c_h_an_g_e_d_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,,
                                                                  Not remaining in fu!! CCDOC uniform when outside of their living unit/eel!, altering a uniform, wearing head bands or head
                 121       Uniform Violation
                                                                  coverings without authorization, or any other violation of uniform rules.
                 122       Verba! Threat to an Inmate             A threat of bodily harm made to another inmate.
                                                                  Violation of any published or posted vlsltatlon regulations; use of abusive, offensive or obscene language or offensive gestures
                 123       Violation of Visitation Regulations
                                                                  towards visitors.




                           Inappropriate Urinating or             Urinating or defecatlng in an area other than a toilet or urinai.
                 201   l   Defecating
                 202       Bullying and/or Hazing                 Dfsplaylng habitual cruelty to another inmate(s}; purposely annoying, embarrassing, insulting, or harassing other inmate(s).

                 203       Cooking                                Cooking or heating food in an unautMrized area such as a cell.
                           Damage to CCSO Property                Damage to, or destruction, mutilatlon, or defacement of CCSO property resulting in damage more than $50.00.
                 204   I   (more than $50)
                                                                   Insulting or directing obscene or abusive language towards staff ; use of offensive gestures directed toward staff; addressing
                 205       Disrespect to Staff
                                                                   staff by inapproprlate names or making lnappropriate remarks to staff
                                                                   Engaging in extortion or blackmail, or demanding or recelvlng money or anything of value in exchange for something, such as
                 206       Extortion
                                                                   protection for or against others or not informing against another inmate,
                 207       Fighting                                Participatlon in mutual combat,

                 208       Flooding                                Flooding a ceH or other area,
                 209       Gang Activity                           Participation in gang related activity, communication or gang recrultment.
                 210   I   Indecent Exposure                       lntentionai exposure of genitals, buttocks, pubic region or female breasts (areola or nipples}; unauthorized nudity.
                                                                   Pretending to take prescribed medication and failfng to do so, i.e. "cheeking", hoarding prescribed medication; loss of
                 211       Misuse of Medication
                                                                   medication; possession or use of medication belonging to another; providing another with medication.

                 212       Movement Violation                      Purposely disrupting or delaying movement. (Also see #219}
                 213       Obstruction of Vents                    Obstructing any vent by placing an [tern, including but not limited to paper, on the cover of or inside the vent.

                 214       Possession of Level 2 Contraband        Knowingly possessing, obtaining, coiweylng or making moderate level contraband. SEE ATTACHED UST

                 215       Robbery                                 Taking someone's property by using force or threatening to use force,
                 216       Sexuai Harassment                       Subjecting another person to sexuall-1 harassing or sexually suggestrve conduct, lndudfng making sexual proposals.
                                                                   Stealing or obtaining by fraud the property of the CCSO or any CCSO staff member; possession of property belonging to the
                 217
()
()                     I   Theft from Staff
                                                                   CCSO or any CCSO staff member without authodzation.
(/)
0
                 218   I   Being Under The Influence               Being under the influence of al coho!, drugs,, and/or intoxfcating compounds,
I                                                                  Disobeying or resisting verbal or written orders from sworn staff, including the violation of rules and/or expectations in the
I                219   I   Disobeying or Resistlng Orders
                                                                   Inmate Handbook,
    ~0)
    .....    (FCN-104}{DEC 13)
    0..
lo
    0
    -..,J
    OJ                                                                                                                                                                                               2
    01
    .i:,,.
    01
                                                               A threat of bodily harm made to anyone while possessing a weapon.
               302        Aggravated Flooding                  Flooding a eel! or other area that causes substantial damage or bodlly harm to any individuaL
               303        Aggravated Misuse of                 Using the telephone and/or mail to further any criminal activity.
                          Telephone/mail
               304    I   Aggravated Writing or Distributing   Writing or knowingly distributing any letter or note, ln any form, that contains threats or discusses the potential commission of
                          Kites                                a crime or attack.
               305        Armed/Aggravated Robbery             Taking property by either using force or threatening the use of force while armed with a weapon.
               306        Arson                                Intentionally or knowingly creatlng a fire resulting in property damage,
               307        Battery                              Intentionally or knowingly causing bodily harm or making provoking contact with someone.
               308                                             Failure to comply with count procedures or causing an inaccurate count by means of an unauthorized absence, induding failing
                          Count Violation
                                                               to be in an assigned bed or location, by hiding, conceafing oneself or engaging in any other form of deception or distraction.
                309                                            Damage to, or destruction, mutilation, or defacement of alarms, fire extingu[shers, fire hoses, fire exits, or other flre safety
                          Damage to Firefighting Equipment
                                                               equipment or devices.
                310                                            Knowing one has a communlcab!e disease and knowlng!y spreading or attempting to spread that disease to one or more
                          Endangerment of Public Health
                                                               persons.
                                  -
                311       False Alarm                          Setting an alarm or causing an alarm to be set knowing that no drcumstance exists requiring an alarm, e.g, 911 alarms.
                312       Instigating Gang Attack/Fight        lnst\gatlng a gang fight or a gang-related attack.
                313                                            lntentlonal exposure of genitals, buttocks, pubic region or female breasts (areola or nipples}; unauthorized nudity,
                          Indecent Exposure/Masturbation
                                                               masturbation in pubHc or in front of staff or visitors.
                314       Participation ln   a Rrot            Partldpating in a riot requiring the deployment of specialized units, including but not limited to K-9 or ERT.
                315       Possession of Level 3 Contraband     Knowingly possessing, obtaining, conveylng or maklng hlgh level contraband at any tlme. SEE ATTACHED UST
                316       Sexual Activity                      Engaging ln acts of a sexual nature, [nduding penetration, wlthout use of force or a threat(s).
                317       Tampering with Handcuffs             Tampering or interfering with, damaging, manipulating, altering or blocking handcuffs.
                318       Tampering with Security              Tampering or interferlng with, darn2glng, manipulating, altering or blocking any locking or security device, including but not
                          Equipment                            limited to locks, doors, gates, fencing, surveillance cameras, windows or bars.
                319                                            Possessing, manufacturing, consuming, selling, or trafficking any drug, in duding cannabis, narcotics, controlled substances,
                          Unauthorized Possession of Drugs
                                                               unprescribed or unauthorized medications, stimulants, depressants, or drug paraphernalia, l.e. hypodermic needles or syringes.

()              320                                            A threat made against or to an employee that causes the employee to belleve the inmate intends to cause bodily harm to
()                        Verbal Threat to Staff
(/)
                                                               them, another staff member, a family member, or a friend.
0            (FCN-104){DEC 13)
I
    I
    ~0)
    .....
    0..
lo
    0
    -..,J
    OJ
    01
                                                                                                                                                                                                  3
    .i:,,.
    0)
            :.




                   4!1
                    402
                             Aggravated Arson


                              Aggravated Battery
                                                                   Intentionally or knowingly creating a fire resulting in bodily injury or loss of life.
                                                                   Intentionally or knowingly causing great bodily harm or causing bodily harm with a weapon. Great bodily harm indudes, but is
                                                                   not limited to, permanent disfigurement, permanent or protracted loss of impairment, permanent or protracted loss of a
                                                                   physical function, the breaking of a bone(s), or permanent or protracted loss or diminishment of the use of an organ.
                    403      Assault on Staff with Bodily Fluids   Throwing or projecting bodily fluld a.tor on staff, including saliva, feces, urine, blood, or other body fluids.
                   404       Battery to Staff                      Intentionally or know1ngly causing bodlly harm or making provoking contact with staff
                    405       Causing a Public Health Outbreak     Knowing one has a communicable disease, intentionally spreading lt, and causing two or more confirmed illnesses.
                    406       Escape and Attempted Escape          Escaping or attempting to escape from the custody of the CCDOC ( excluding EM).
                    407       Homicide                             Causing the death of another.
                    408       Inciting a Riot                      Being a primary inclter to a riot requiring the deployment of specialized units, including but not limited to K-9 or ERT.
                    409       Kidnapping                           Secretly confining or attempting to confine another person against his or her will by using force, deceit, or threats,
                    410       Taking a Hostage                     Deta1ning a person against their wili and uslng them as protection or a bargalnlng chlp during a hostage situation.
                    411       Possession of Level 4 Contraband     Knowingly possesslng_, obtainlng, conveying or making Level 4 contraband. SEE ATTACHED UST
                    412       Sexual Abuse/Assault                 Forceful act of sexual conduct or sexual penetration committed on a staff member, visitor, or another inmate.
                 (FCN-104){DEC 13)




()
()
(/)
0
I
I
    ~0)
    .....
    0..
lo
    0
    --,J
    OJ                                                                                                                                                                                            4
    01
    .i:,.
    --,J
                 .,,_
             \




                        •        Personal property in excess of authorized amounts
                        •        Pornographic/Nude photographs, videos or materials
                        ,.       Jewelry
                        .,       Staples
                        ,.       Wigs, toupees or other synthetic hair (unless authorized)
                        "        Rope, String, Twine
                        "        Glue, Adhesive, Masking tape
                        •        Paint
                        •        Drinks or foods other than those packaged foods purchased through commlssary
                        ..       Any item that has been altered for which approval has not been given
                        ..       Excess or altered clothing or linens
                        •        Any other unauthorized item that could be deemed a potential nuis3nce



                        •        Steel
                        ..       Aluminum foil
                        •        Meta! objects
                         •       Scissors
                         "'      Nall files
                        •        Fingernail or toenaH clippers
                         •       Aerosol cans
                         •       Grass or glass objects
                         "'      Currency /Unauthorized monetary items, Le. credlt cards, money, m.1ney orders, etc.
                         •       Videotape recorders
                            •    Pagers
                            ..   Televisions
                            ..   incendiary devices including lighters and matches
                            •    Intoxicants or alcohol including distilled spirfts, beer, wine or hooch or ingredients, equipment, formula or equipment that are used to make
                                 lntoxicants or alcohol
                            •    Tobacco, tobacco products or tobacco-fike products or associated parapherna!ia
                            ..   Any type of food preparation equipment including hot plates, stinger;_, coffee makers, etc.
()                          •    Computers
()
(/)                         ..   Wire
0                           .,   Wire rope
I
I
                            "    Possession of CCSO razors during unauthorized times
    ~0)
    .....                   •    Any other item that could be a threat to the orderly operation of the department
    0..
lo
    0
    -..,J
    OJ
    01
    .i:,,.
     OJ
             •    Sharpened instrument{s), i.e. razor blades, shanks
             "    Unauthorized tools or items that can be used as weapons
             • Cutting tools including but not limited to a hacksaw blade, wire cutters, devices,
             " Handcuff or securlty restraint keys to doors, cells rooms, gates or other areas to any door in CCDOC or any area where the inmate is or can be
                  transported
             "    Tools to defeat security mechanisms including but not limited to a tool designed to pick locks, paperdips, poppers or any device or instrument
                  used to or capable of unlocking or preventing locking of any handcuff or secu6ty restraint, cell doors, rooms, gates or other areas to any door
                  in the CCDOC or any area where the inmate is or can be transported
             "    Unauthorized identification or documents that could be used with intent to escape, i.e. maps, travel tickets, etc.
             "    Dangerous, hazardous, toxlc, caustic, flammable or combustible substance or chemicals
             •    Counterfeit guns
             "    Counterfeit firearms
             •    Counterfeit ammunition
             "    Counterfeit stun guns
             "    Counterfeit Tasers
             "    Counterfeit explosives including alleged bombs, bombshens, grenades, bottles or containers of substance al!egedfy containing explosives
             "    Counterfeit grenades
             "' Drug paraphema!la i.e. hypodermic needles, syringes, smoking pipes
             o    Drugs including cannabis, narcotics, controlled substance, stimulant,, depressants or hoarded prescription medication
             .,   Any other unauthorized article that ls deemed a threat to safety and/or securfty



             •    Uniform or civilian clothing or equipment of staff
             •    Cellular telephones
             "    Cellular telephone batteries
             •    Explosives including bombs, bornbshelts, grenades, bottles or other containers of explosive substances
             ..   Guns, firearms, ammunition, stun guns, Tasers or any component thereof
             •    Any unauthorized artfcle that ls deemed a serious threat to safety and/or security




()
()
(/)
0
I
I
    ~0)
    .....
    0..
lo
    0
    -..,J
    OJ                                                                                                                                                              6
    01
    .i:,,.
    (!)
                            SANCTIONS INCLUDE:
                               •    loss of work assignment;
                               •    Restrlctlon of commissary privileges;
                 1
                               •    Restricted visftation privileges (excluding attorney and clergy visits);
                               ..   Restricted phone privileges (excluding attorney calls)
                               •    Loss of special event programs (excluding religious services);
                               ,.   Nutra-loaf (meal substitution)
                            Sanctions shall be issued in addition to applicable restitution payments
                 2          5 to 15 DAYS IN DISCIPLINARY SEGREGATION IN ADDITION TO SANCTIONS AND APPLICABLE RESTlTUTI.ON PAYMENTS
                 3          5 to 25 DAYS !N DISCIPLINARY SEGREGATION !N ADD!T!ON TO SANCTIONS AND APPUCABLE RESTITUTION PAYMENTS
                 4          26 to 60 DAYS !N DISCIPLINARY SEGREGATION IN ADDITION TO SANCTIONS AND APPLICABLE RESTITUTION PAYMENTS

            If an inmate ls found guilty of any disciplinary violation, the inmate is financially responsible for and may be charged for any damage, replacement and/or restoration costs,
            and/or incidental expenses including overtime incurred by the CCSO, Department of Faclllties Management {DFM), ambulance runs, etc. as result of the inmates conduct.
            The disciplinary hearing board wm determine the fee, and the fee will be deducted from the inmate's trust account. In the event that these funds are not adequate to satisfy
            the fee, an encumbrance wlll be placed on future monies received by the inmate until the financlal ob!!gation is satisfied. ln the event that the inmate ls released wlth an
            encumbrance and re-incarcerated, the inmate shall be required to pay any outstanding fee untll satisfied.

            Inmates who receive more than 3 verbat warnings within 120 consecutive days shall be issued a formal charge for any subsequent code infractions. Inmates found gul!ty of 3
            code infractions within 120 consecutive days by the Hearing Officer will result in the penalty for a!! subsequent gullty findings being moved into the next highest severity
            category based on the highest level infraction finding of guilt during that 120 day period. Committing any LEVEL 3 or LEVEL 4 Offense may result ln the Hearing Board making
            a recommendation for transfer to SJ.

            BASED ON THE COMPLETION OF THE DISCIPLINARY PROCESS AND THE FINDINGS OF THE DISCIPLINARY HEARING OFFICER, INMATES MAY BE
            RECLASSIFIED.



            BODILY HARM - Physical paln orjnjury lnr;l_uding_lac__er~tlo_ris, bruises, a_i:)r.1~lor1s, physical p_ain,or_da-rnage to the body.

            RIOT - When three or more inmates engage in concerted acts of defiance or disorder against the CCDOC or its staff.

            SEXUAL CONDUCT -Any_          be~?Jv_l_or or q<::induct that might reasonably be interpreted as being designed or intended to arouse or grc1tlfy_ sexual desires.
            SEXUAL PENETRATION -Any contact, however slight, between the sex organ or anus of one person by an object, the sex organ, mouth or anus of another person,
            or any intrusion, however slight, of any part of the body of one person or object into the sex organ or anus of another person, including but not limfted to
            cunni!ingus, fe!!atlo or anal penetration. Evidence of en1iss__i_onof~eme~js not required__!o eroye s~xuG1f penetration.

            STAFF -Any employee, sworn or dviHan, of the Cook County Sheriff's Office {CCSO), the Department of Fadllties Management {DFM) or Cermak Health Se1vi.ces
()
()          of Cook County {Cermak}, employees of any vendors hired by or working with the CCSO, the DFM or Cermak, or any volunteers working for any agency providing
(/)
0           services to inmates, the CCSO, the DFM or Cermak
I
I           WEAPON -Any tool or ins_trurn~i:it ~e1gr~h_§l_t          C<in   ~~   use~t9 caust:~~~m__Erlnjl:lry,
    ~
    0)
    .....
    0..
lo
    0
    -..,J
    OJ                                                                                                                                                                                   7
    01
    01
    0
         COOK COUNTY SHERIFF1 S OFFICE
          INMATE DISCIPLINARY CODE




                                            Offers, confers or agrees to confer any benefit to staff with the intent to
                                            influence the staff member's opinion, judgment or exercise of discretion in
                                            the performance of the staff member's duties.
102     Disrupting a Judicial Proceeding    Committing any act that disrupts a judicial proceeding.

105            Disorderly Conduct           Engaging in disruptive behavior induding horseplay, wrestling, scuffling,
                                            roughhousing, jostling, or any other act that disrupts the orderly operation
                                            of the institution or causes unreasonable noise; failure to remain silent
                                            during inmate movement
106      Failure to Maintain Sanitary or    Failing to maintain adequate housing/cell sanitation or institutional
               Orderly Conditions           workplace sanitation, affixing items to walls, light fixtures or windows,
                                            retaining perishable !terns past allotted food consumption times, failing to
                                            maintain acceptable personal hygiene.
107    False Reporting or False Statement   Knowingly providing false information to staff.

108          Falsifying a Document          Falsely making, altering, or completing any written document or knowingly
                                            possessing any false or forged document, identification material or written
                                            document.
109                 Forgery                 Counterfeiting, forging, misrepresenting or unauthorized reproduction of
                                            any document, identification, money, or official paper,
110                Gambling                 Participating as a player or organizer of any gambling activity, benefiting
                                            from gambiing activity, and/or maintaining gambling related debts.
111                 littering               Leaving trash or debris in unauthorized areas or containers.
112              Misuse of Mail             Violating a published mail rule, including but not limited to postage rules and
                                            unauthorized correspondence.
113          Misuse of Telephone            Making obscene or harassing phone calls, using the telephone to operate a
                                            business, telephoning members of the general public without approval
                                            and/or violation of any published telephone rule,
114         Obstruction of Plumbing         Biocking or tampering with any faucet, draln or toilet
115    Possession of level 1 Contraband     Knowingly possessing, obtaining, conveying or making Leve! 1 contraband.
                                            SEE ATTACHED UST.
116                Tattooing                Branding, scarification, mutilation, tattooing or piercing themselves or
                                            another; possession of any articles used in tattooing including unauthorized
                                            ink, tattoo guns, needles, pins, tattooing devices and artwork and designs of
                                            tattoos.
117       Theft From Another Inmate         Taking possession of and/or obtaining property of another inmate without
                                            consent
118    Unauthorized Washing of Clothing     Washing personal or CCDOC clothing in any area other than the area
                                            authorlzed by the CCDOC.
119       Writing or Distributing Kites     Wrlting or distributing any unauthorized letter or note to another person,
120   Unauthorized Dealing or Trading       Engaging in a transaction with another inmate where personal items are
                                            exchanged.




      (FCN-62)(NOV 17)




                                                                                                     CCSO _Howard_0078551
         COOK COUNTY SHERIFF1 S OFFICE
         INMATE DISCIPLINARY CODE

121            Uniform Violation             Not remaining in full CCDOC uniform when outside of his/her cell or asslgned
                                             sleeping area, altering a uniform, wearing head bands or a head covering
                                             without authorization and/or any other violation of uniform rules,
122       Verbal Threat to an Inmate         A threat of bodily harm made to another inmate,
123    Violation of Visitation Regulations   Violation of any published or posted visitation regulations, use of abusive,
                                             offensive or obscene language and/or offensive gestures.
                                                     LEVEL 2

202         Bullying and/or Hazing           Displaying repeated cruelty to any inmate, purposely annoying,
                                             embarrassing, insulting, and/or harassing any inmate.
203                 Cooking                  Cooking or heating food in an unauthorized area such as a cell.

206                Extortion                 Using coercion, blackmail, and/or demanding or receiving money or anything
                                             of value in exchange for something, such as protection for or against others.
207                 Fighting                 Participation in mutual combat.

208                Flooding                  Flooding a cell or any other area,

209              Gang Activity               Participation in gang related activity, communication or gang recruitment.

211          Misuse of Medication            Pretending to take prescribed medication and failing to do so, hoarding
                                             prescribed medication, loss of medication, possession or use of medication
                                             belonging to another, and/or providing another with medication.
212          Movement Violation              Purposely disrupting or delaying movement, (Also see #219),

213          Obstruction of Vents            Obstructing any vent by placing an item, including but not limited to paper,
                                             on the cover of or inside the vent.
214    Possession of Level 2 Contraband      Knowingly possessing, obtaining, conveylng or making Level 2 contraband,
                                             SEE ATTACHED UST
218       Belng Under the Influence          Being under the influence of alcohol, drugs, and/or intoxicating compounds,

219     Disobeying or Resisting Orders       Disobeying or resisting verbal or written orders from sworn staff, including
                                             the violation of rules and/or expectations in the Inmate Handbook (e,g.,
                                             refusing to lock-up).
                                                     LEVEL 3

                                             A verbal threat of bodily harm made to anyone while possessing a weapon.
             Aggravated Flooding             Flooding a cell or other area that causes substantial damage or bodily harm
                                             to any lndivlduaL
303         Aggravated Misuse of             Using the telephone and/or mail to further any criminal activity.
              Telephone/Mai!
304   Aggravated Writing or Distributing     Writing or knowingly distributing any letter or note that contains threats or
                   Kites                     discusses the potential commission of a crime.
305     Armed/Aggravated Robbery             Taking any property by using force or threatening the use of force while
                                             armed with a weapon.
306                 Arson                    Intentionally or knowingly creating   a fire,
307                 Battery                  Intentionally or knowingly causing bodily harm or making provoking contact
                                             with someone.

      (FCN-62)(NOV 17)




                                                                                                     CCSO _Howard_0078552
          COOK COUNTY SHERIFF'S OFFICE
          INMATE DISCIPLINARY CODE

308             Count Violation              Failure to comply with count procedures or causing an inaccurate count by
                                             means of an unauthorized absence, including failing to be in an assigned bed
                                             or location, concealing oneself or engaging in any other form of deception or
                                             distraction.
309     Damage to Firefighting Equipment     Damage to or destruction of alarms, fire extinguishers, fire hoses, fire exits,
                                             and/or other fire safety equipment or devices.
310   Endangerment of Public Health          Knowingly spreading or attempting to spread a communicable disease to
                                             one or more persons.
311               False Alarm                Setting an alarm or causing an alarm to be set knowing that no circumstance
                                             exists requiring an alarm.
312       Instigating Gang Attack/Fight      Instigating a gang fight or a gang-related attack.
313              Masturbation                Masturbation in public or in front of staff or visitors {if an inmate is found in
                                             violation if this offense a 3rd time or more within a 90 day period, he/she
                                             will be subjected to 400 level penalties.).
314          Participation in a Riot         Participating in   a riot
315     Possession of Level 3 Contraband     Knowingly possessing, obtaining, conveying or making Leve! 3 contraband.
                                             SEE ATTACHED UST.
316             Sexual Activity              Engaging in acts of a sexual nature, including penetration, without use of
                                             force or a threat(s).
317        Tampering with Handcuffs          Tampering or interfering with, damaging, manipulating, altering or blocking
                                             handcuffs.
318   Tampering with Security Equipment      Tampering or interfering with, damaging, manipulating, altering or blocking
                                             any locking or security device, including but not limited to locks, doors,
                                             gates, fencing, surveillance cameras, windows or bars.
319    Unauthorized Possession    of Drugs   Possessing, manufacturing, consuming, selling, or trafficking any drug,
                                             including cannabis, narcotics, controlled substances, non-prescribed or
                                             unauthorized medications, stimulants, depressants, or drug paraphernalia.
320          Verbal Threat to Staff          A threat made against or to an employee that causes the employee to
                                             believe the inmate intends to cause harm to hlm/her, another staff member,
                                             a family member, or a friend.
321        Inappropriate Urinating or        Urinating or defecating ln an area other than a toilet or urinal and/or
                  Defecating                 possession of defecate, urine or other bodily fluids in an unauthorized
                                             container or area.
322           Disrespect to Staff            Insulting or directing obscene or abusive language towards staff, use of
                                             offensive gestures directed toward staff, addressing staff by inappropriate
                                             names and/or making inappropriate remarks to staff.
323           Indecent Exposure              Intentional exposure of genitals, buttocks, pubic region or female breasts
                                             {areola or nipples) and/or unauthorized nudity.
324                Robbery                   Taking the property of another by using force or threatening to use force.
325           Sexual Harassment              Subjecting another person to sexually harassing or sexually suggestive
                                             conduct, including making sexual proposals.
326            Theft from Staff              Stealing or obtaining the property of the CCSO or any CCSO staff member
                                             and/or possession of property belonging to the CCSO or any CCSO staff
                                             member without authorization.
327       Damage to CCSO Property            Damaging or Destroying Cook County Sheriff's Office property.


      (FCN-52)(NOV 17)




                                                                                                       CCSO_Howard_0078553
                COOK COUNTY SHERIFF1 S OFFICE
                INMATE DISCIPLINARY CODE




                                                     Intentionally or knowingly creating a fire resulting ln property damage,
                                                     bodily injury and/or loss of life.
    402              Aggravated Battery              Intentionally or knowingly causing great bodily harm or causing any bodily
                                                     harm with a weapon,
    403       Assault on Staff with Bodily Fluids   Throwing or projecting bodily fluid, including saliva, feces, urine, blood, or
                                                    any other body fluid at or on staff
    404                Battery to Staff             Intentionally or knowingly causing bodily harm or making provoking contact
                                                    with staff.
    406         Escape and Attempted Escape          Escaping or attempting to escape from the custody of the CCDOC (excluding
                                                    EM).
    407                   Homicide                  Causing the death of another.
    408                 Inciting a Riot             Being a primary inciter to a riot
    409                  Kidnapping                 Confining or attempting to confine another person against his or her will by
                                                    using force, deceit, or threats.
    410               Taking a Hostage              Detaining a person against their will and using them as protection or a
                                                    bargaining chip during a hostage situation.
    411       Possession of Leve! 4 Contraband      Knowingly possessing, obtaining, conveying or making Level 4 contraband.
                                                    SEE ATTACHED UST.
    412             Sexual Abuse/ Assault           Forceful act of sexual conduct or sexual penetration committed on a staff
                                                    member, visitor, or another inmate.
    413          Attempted Battery to Staff         With intent to commit battery to staff, any act that constitutes a substantial
                                                    step towards the commission of battery to staff. For example, swinging at
                                                    staff without making contact or spitting at staff regardless of whether
                                                    contact is made.
                                                    LEVEL 1 CONTRABAND
"         Personal property in excess of authorized amounts
&         Pornographic/Nude photographs, videos or materials
*         Jewelry
*         Staples
•         Wigs, toupees or other synthetic hair {unless authorized)
0         Rope, String, Twine
0         Glue, Adhesive, Masking tape
0         Paint
&         Drinks or foods other than those packaged foods purchased through commissary
&         Any item that has been altered for which approval has not been given
*         Excess or altered clothing or linens
*         Any other unauthorized item that cou!d be deemed a potential nuisance




            (FCN-62)(NOV 17)




                                                                                                             CCSO _Howard_0078554
             COOK COUNTY SHERIFF'S OFFICE
             INMATE DISCIPLINARY CODE

                                               LEVEL 2 CONTRABAND
 "    Steel
 "    Aluminum foil
 '"   Metal objects
 ,.   Scissors
 ,.   Nail files
 "    Fingernail or toenail dippers
 "    Aerosol cans
 "    Glass or glass objects
 "    Currency /Unauthorized monetary items (e.g., credit cards, money, money orders, etc.}
 "    Videotape recorders
 "    Pagers
 "    Televisions
 "    Incendiary devices including lighters and matches
 "    Intoxicants or alcohol including distilled spirits, beer, wine or hooch or ingredients, equipment, formula or
      equipment that are used to make intoxicants or alcohol
"     Tobacco, tobacco products or tobacco-like products or associated paraphernalia
,.    Any type of food preparation equipment {e.g., hot plates, stingers, coffee makers, etc.)
"     Computers
"     Wire
"     Wire rope
"     Possession of CCSO razors during unauthorized times
"     Any other item that could be a threat to the orderly operation of the department
                                               LEVEL 3 CONTRABAND
"     Unauthorized tools or items that can be used as weapons
"     Cutting tools including but not limited to a hacksaw blade, wire cutters, devices,
,.    Handcuff or security restraint keys to doors, cells rooms, gates or other areas to any door in CCDOC or any area where
      the inmate is or can be transported
"     Tools to defeat security mechanisms including but not limited to a too! designed to pick locks, paperdips, poppers or
      any device or instrument used to or capable of unlocking or preventing locking of any handcuff or security restraint,
      cell doors, rooms, gates or other areas to any door in the CCDOC or any area where the inmate is or can be
      transported
"     Unauthorized identification or documents that could be used with intent to escape {e.g., maps, travel tickets, etc.)
"     Dangerous, hazardous, toxic, caustic, f!a m mable or combustib! e substance or chem ka !s
"     Counterfeit guns
"     Counterfeit firearms
"     Counterfeit ammunition
"     Counterfeit stun guns
"     Counterfeit Tasers
"     Counterfeit explosives including alleged bombs, bombshells, grenades, bottles or containers of substance allegedly
      containing explosives
&     Counterfeitgrenades
"     Drug paraphernalia i.e. hypodermic needles, syringes, smoking pipes
,.    Drugs including cannabis, narcotics, controlled substance, stimulants, depressants or hoarded prescription medication
"     Any other unauthorized artide that is deemed a threat to safety and/or security




        (FCN-62}{NOV 17)




                                                                                                       CCSO _Howard_0078555
                COOK COUNTY SHERIFF#S OFFICE
                INMATE DISCIPLINARY CODE

                                                   LEVEL 4 CONTRABAND
..        Sharpened instrument(s), i.e. razor blades, shanks
"         Uniform or civilian clothing or equipment of staff
"         CeHularteiephones
.,        Cellular telephone batteries
.,        Explosives indudlng bombs, bombshells, grenades, bottles or other containers of explosive substances
.,        Guns, firearms, ammunition, stun guns, Tasers or any componentthereof
.,        Any unauthorized article that is deemed a serious threat to safety and/or security
                                       DISCIPLINE CATEGORIES AND PENALTIES

      1          "       Loss of work assignment;
                 .       Restriction of commissary privileges;
                 "       Restricted visitation privileges (excluding attorney and clergy visits);
                 "       Restricted phone privileges (excluding attorney calls)
                 .       Loss of special event programs (excluding religious services};
                         Nutra-loaf (meal substitution)
                 .       Sanctions shall be issued in addition to applicable restitution payments
      2          "       5 to 15 DAYS IN A SPECIAL MANAGEMENT UNIT IN ADDITION TO SANCTIONS AND APPLICABLE
                         RESTITUTION PAYMENTS
      3                  S to 25 DAYS IN IN A SPECIAL MANAGEMENT UNIT IN ADDITION TO SANCTIONS AND APPLICABLE
                           RESTITUTION PAYMENTS
      4                    26 to 60 DAYS IN IN A SPECIAL MANAGEMENT UNIT IN ADDITION TO SANCTIONS AND APPLICABLE
                           REST!TUTtON PAYMENTS
!fan inmate is found guilty of any disciplinary violation, the inmate is financially responsible for and may be charged for any
damage, replacement and/or restoration costs, and/or incidental expenses including overtime incurred by the CCSO,
Department of Facilities Management (DFM), ambulance runs, etc. as result of the inmates conduct. The disciplinary hearing
board will determine the fee, and the fee will be deducted from the inmate's trust account, In the event that these funds are
not adequate to satisfy the fee, an encumbrance wm be placed on future monies received by the inmate untl! the financial
obligation is satisfied. In the event that the inmate is released with an encumbrance and re•incarcerated, the inmate shall be
required to pay any outstanding fee until satisfied. BASED ON THE COMPLETION OF THE DISCIPLINARY PROCESS AND THE
FINDINGS OF THE DISCIPUNARYHEAR!NG OFFICER, INMATES MAY BE RECLASSIFIED.
                                           INMATE DISCIPLINE DEFINITIONS
       BODILY HARM               Pain or injury including lacerations, bruises, abrasions, physical pain, or damage to the body.
             RIOT                When three or more inmates engage in concerted acts of defiance or disorder against the
                                 CCDOC or its staff.
     SEXUAL CONDUCT             Any behavior or conduct that might reasonably be interpreted as being designed or intended
                                to arouse or gratify sexual desires.
             STAFF              Any employee, sworn or civilian, of the Cook County Sheriff's Office (CCSO), the Department of
                                Facilities Management (DFM} or Cermak Health Services of Cook County (Cermak), employees
                                of any vendors hired by or working with the CCSO, the DFM or Cermak, or any volunteers
                                working for any agency providing services to inmates, the CCSO, the DFM or Cermak.
           WEAPON               Any tool or instrument used or that can be used to cause harm or injury.
          TATTOOING             Mutilating, branding, scarification or piercing means to mark one's own skin or another's with
                                any mark that is placed by aid of instrument on or under the skin.



            (FCN-62)(NOV 17}




                                                                                                             CCSO_Howard_0078556
